Exhibit 10.17

POWERSECURE INTERNATIONAL, INC.

Summary Sheet of Compensation of Non-Employee Directors

As of January 1, 2014

 

Cash Retainer:    $50,000 per year

Board Chairman Fees:

   $15,000 per year

Committee Chairman Fees:

   $7,500 per year

Committee Membership Fees:

   $7,500 per year per Committee

Restricted Stock Grants:

   New Directors: Upon initial election or appointment, a number of restricted
shares of Common Stock equal to $50,000 divided by the closing sale price of the
Common Stock on the date of initial election or appointment (or, if such date is
not a trading day, on the first trading day thereafter) as reported by the New
York Stock Exchange, vesting (i) if the new director is elected by stockholders
at an annual meeting of stockholders for a three year term, on the last full day
of such new director’s term, and (ii) for all other new directors, on the third
anniversary of election or appointment.    Continuing Directors: On the date of
each annual meeting of stockholders, a number of restricted shares of Common
Stock equal to $50,000 divided by the closing sale price of the Common Stock on
the date of initial election or appointment as reported by the New York Stock
Exchange, vesting in four equal quarterly installments commencing three months
after the annual meeting